Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 8/6/2020 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of no foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/28/2021 and 9/4/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Double Patenting 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application 
		Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of allowed application 15/432,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on application 15/432,017 filed on 2/14/2017. 

	Note: The bold letters indicates different subject matter in instant application.

Instant Application 16/987,253
Allowed Application 15/432,017
Patent: 10,740,557
 1. A method comprising: receiving a set of documents related to data discovery issues, wherein a first data discovery issue of the data discovery issues is unrelated to a second data discovery issue of the data discovery issues; generating, based on a unified knowledge database, a map of terms and words for the set of documents that correspond to concepts by classifying different instantiations of one or more related terms in the set of documents as being associated with a same classified term; identifying, based on the map of terms and words, one or more key terms that are associated with a cause of action of a lawsuit 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 



















 2. The method of claim 1, wherein the type of user is at least one of a key custodian, an attorney, or general counsel.   
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. The method of claim 1, wherein the type of user is based at least in part on a name of a law firm that the user is associated with.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 generating the unified knowledge database or identifying the documents of interest.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. The method of claim 1, wherein the user interface further includes an option for the user to add one or more key terms to a search of the documents of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 



 6. The method of claim 1, wherein the user interface further includes an option to identify a key document that triggered the first data discovery issue.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. A non-transitory computer-readable storage medium carrying program instructions thereon, the instructions when executed by one or more processors cause the one or more processors to perform operations comprising: receiving a set of documents related to data discovery issues, wherein a first data discovery issue of the data discovery issues is unrelated to a second data discovery issue of the data discovery 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 






 9. The non-transitory computer-readable storage medium of claim 8, wherein the type of user is at least one of a key custodian, an attorney, or general counsel.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 


 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

 11. The non-transitory computer-readable storage medium of claim 8, wherein the type of user is a reviewer that tags one or more of the set of documents or a decision maker that provides inputs for using artificial intelligence to improve generating the unified knowledge database or identifying the documents of interest.   
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

 12. The non-transitory computer-readable storage medium of claim 8, wherein the user interface further includes an option for the user to add one or more key terms to a search of the documents of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 13. The non-transitory computer-readable storage medium of claim 8, wherein the user interface further includes an option to identify a key document that triggered the first data discovery issue.  
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. A system comprising: one or more processors; and a memory coupled to the one or more processors, with instructions stored thereon that, when executed by the one or more processors, cause the 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 







 16. The system of claim 15, wherein the type of user is at least one of a 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 17. The system of claim 15, wherein the type of user is based at least in part on a name of a law firm that the user is associated with.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 18. The system of claim 15, wherein the type of user is a reviewer that tags one or more of the set of documents or a decision maker that provides inputs for using artificial intelligence to improve generating the unified knowledge database or identifying the documents of interest.  
  
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 19. The system of claim 15, wherein the user interface further includes an option for the user to add one or more key terms to a search of the documents of interest.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 



 20. The system of claim 1 5, wherein the user interface further includes an option to identify a key document that triggered the first data discovery issue.

, based on a unified knowledge database, a map of terms and words for the set of documents that correspond to concepts by classifying different instantiations of one or more related terms in the set of documents as being associated with a same classified term; identifying, based on the map of terms and words, one or more key terms that are associated with a cause of action of a lawsuit associated with  user associated with the first data discovery issue, the search analytics tool including the word cloud, a first option for the user to add the one or more key terms to a search of the set of documents, and a second option to search for a first word in the set of documents that is semantically similar to at least one of the one or more key terms; and  Response Page 2 of 14Application No. 15/432,017 Atty. Docket No. LD-0003-01-US-NP responsive to receiving a selection of the one or more key terms from the user, providing a search result of the set of documents that include the first data discovery issue and the one or more key terms.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
13. The method of claim, wherein the name includes one or more of law firms or people.


13. The method of claim 9, wherein the name includes one or more of law firms orpeople.



10. The method of claim 8, further comprising: determining a type of user 



11. The method of claim 8, further comprising: determining a type of user associated with the user; and  Response Page 6 of 14Application No. 15/432,017 Atty. Docket No. LD-0003-01-US-NP identifying documents of interest based on the type of user, wherein identifying the documents of interest is further based on a type of issue associated with the first set of documents.

9. The method of claim 8, further comprising: receiving, from a user, a second set of documents that is associated with a second data discovery issue, wherein the first data discovery issue is unrelated to the second data discovery issue.


1. A method comprising: receiving a set of documents related to data discovery issues, wherein at least a first data discovery issue of the data discovery issues is unrelated to a second data discovery issue of the data discovery issues; generating, based on a unified knowledge database, a map of terms and words for the set of documents that correspond to concepts by classifying different instantiations of one or more related terms in the set of documents as being associated with a same classified term; identifying,  user associated with the first data discovery issue, the search analytics tool including the word cloud, a first option for the user to add the one or more key terms to a search of the set of documents, and a second option to search for a first word in the set of documents that is semantically similar to at least one of the one or more key terms; and  Response Page 2 of 14Application No. 15/432,017 Atty. Docket No. LD-0003-01-US-NP responsive to receiving a selection of the one or more key terms from the user, providing a search result of the set of documents that include the first data discovery issue and the one or more key terms.  

16. The computer-readable storage medium of claim 15, wherein the operations further comprise: determining a type of user associated with the user; and identifying documents of interest based on the type of user.  




10. The method of claim 8, further comprising: determining a type of user associated with the user; and identifying documents of interest based on the type of user, wherein the type of user includes a decision maker and a reviewer.




11. The method of claim 8, further comprising: determining a type of user associated with the user; and  Response Page 6 of 14Application No. 15/432,017 Atty. Docket No. LD-0003-01-US-NP identifying documents of interest based on the type of user, wherein identifying the documents of interest is further based on a type of issue associated with the first set of documents.

9. The method of claim 8, further comprising: receiving, from a user, a second set of documents that is associated with a second data discovery issue, wherein the first data discovery issue is unrelated to the second data discovery issue.

1.  A method comprising: receiving a set of documents related to data discovery issues, wherein at least a first data discovery issue of the data discovery issues is unrelated to a second data discovery issue of the data discovery issues; generating, based on a unified knowledge database, a map of terms and words for the set of documents that correspond to concepts by classifying different instantiations of one or more related terms in the set of documents as being associated with a same classified term; identifying, based on the map of terms and words, one or more key terms that are associated with a cause of action of a lawsuit associated with the first data discovery issue or a date that is significant for the lawsuit associated with the first data discovery issue; generating a word cloud that categorizes the key terms in the set of documents that correspond to the first data discovery issue based on a prevalence of each of the terms and words in the set of documents; providing a user interface that includes a search analytics tool to a user associated with the first data discovery issue, the search analytics tool including the word cloud, a first option for the user to add the one or more key terms to a search of the set of documents, and a second option to search for a first word in the set of documents that is semantically similar to at least one of the one or more key terms; and  Response Page 2 of 14Application No. 15/432,017 Atty. Docket No. LD-0003-01-US-NP responsive to receiving a selection of the one or more key terms from the user, providing a search result of the set of documents that include the first data discovery issue and the one or more key terms.  

13. The method of claim, wherein the name includes one or more of law firms or people.



13. The method of claim 9, wherein the name includes one or more of law firms orpeople.




10. The method of claim 8, further comprising: determining a type of user associated with the user; and identifying documents of interest based on the type of user, wherein the type of user includes a decision maker and a reviewer.



11. The method of claim 8, further comprising: determining a type of user associated with the user; and  Response Page 6 of 14Application No. 15/432,017 Atty. Docket No. LD-0003-01-US-NP identifying documents of interest based on the type of user, wherein identifying the documents of interest is further based on a type of issue associated with the first set of documents.



9. The method of claim 8, further comprising: receiving, from a user, a second set of documents that is associated with a second data discovery issue, wherein the first data discovery issue is unrelated to the second data discovery issue.






classifying different instantiations of one or more related terms in the set of documents as being associated with a same classified”. However, it is patently not different than to allowed application.
7.	Similarly, the dependent claims ae not different than the allowed application. Claims 7 and 14 recites the elements for user interface which can be easily covered in the independent claims and so it is not patently not different.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677